DETAILED CORRESPONDENCE
Note: This office action is in response to communication filed on 06/27/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claim(s) 1, 4-8, and 10 is/are pending in the application.
Claim(s) 1, 4-8, and 10 is/are examined on the merits.
Response to Arguments
With respect to rejection(s) under 35 U.S.C. § 102(a)(1) of amended claim 1, Applicant’s amendments and accompanying arguments have overcome the rejection under 35 U.S.C. § 102(a)(1) over Camras (US PGPUB 20170087016). Therefore, the previous 35 U.S.C. § 102(a)(1) rejection has been withdrawn.
With respect to rejection(s) under 35 U.S.C. § 103 of amended claim 1, Applicant’s arguments have been considered, but they are not persuasive.
Applicant argues that Camras does not disclose “a plurality of throttle sections arranged in the flow path”. This argument is not found persuasive. Camras discloses a plurality of the throttle sections arranged in the flow path (“one or more of a flow control device 39”: lines 12-14 of ¶0042) for the benefit of controlling a flow of the aqueous humor from the cavity to the drainage site (¶0042).
Applicant argues that Yang does not disclose “increasing the area of each laser hole 71 formed in the partition walls 2”. This argument is not found persuasive. Yang discloses passing a laser 7 through the plurality of barrier films 2 so that laser holes 71 are formed in the barrier films 2 to gradually increase the diversion space or the fluid flow space between the tube 3 and the unperforated barrier films 2 (Abstract and lines 8-11 of ¶3 in pg. 3). By doing that, it reduces intraocular pressure of the eye socket tissue (Abstract and ¶1 of pg. 3). From these teachings, a person having ordinary skill in the art would be motivated to gradually increase the amount of aqueous humor to gradually reduce the intraocular pressure of the eye socket tissue without causing a sudden drop in the intraocular pressure by arranging the plurality of the throttle sections so that the more downstream the throttle section is, the larger the area of the bore section is. 
With respect to the claim rejection(s) under 35 U.S.C. § 112(b), applicant’s amendment(s) to the claim has/have overcome the objections. 
With respect to the claim objection(s), applicant’s amendment(s) to the claim(s) has/have overcome the objection(s). 
Claim Objections
Claim(s) 1 and 4-8 is/are objected to because of the following informalities:  
Line 20 of claim 1, “the wall section is removed from the flow path by being irradiated with laser light” should read -- each of the wall sections is removed from the flow path by being irradiated with laser light --.
Claim 4, “the tube section passes the laser light and the wall section absorbs the laser light” should read -- the tube section passes the laser light and each of the wall sections absorbs the laser light --.
Claim 5, “the wall section has a color that is visible via the tube section” should read -- each of the wall sections has a color that is visible via the tube section --.
Line 6 of claim 6, “the throttle section is positioned in the prescribed flow path” should read -- each of the throttle sections is positioned in the prescribed flow path --.
Lines 1-2 of claim 7, “the wall section is removed from the flow path by being irradiated” should read -- each of the wall sections is removed from the flow path by being irradiated --.
Claim 8, “the wall section is slanted with respect to a perpendicular direction that is a direction perpendicular to a flow path direction” should read -- each of the wall sections is slanted with respect to a perpendicular direction that is a direction perpendicular to a flow path direction --.
Appropriate correction is required.
Claim Interpretation
	In claim 4, the limitation “prescribed part” has been interpreted below as any portions of each of tube sections positioned between the sclera of the eye and the conjunctiva of the eye and the limitation “prescribed flow path” has been interpreted below as any flow path portions within the prescribed part of each of the tube sections.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In claim 10, line 3, the limitation “an irradiating section configured to irradiate the laser light” has been interpreted under 112(f) as a means plus function limitation because of the generic placeholder “section” and associated functional language “to irradiate the laser light” without reciting sufficient structure to achieve the function. Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification and equivalents thereof.
In claim 10, line 4, the limitation “a measuring section configured to measure ocular pressure” has been interpreted under 112(f) as a means plus function limitation because of the generic placeholder “section” and associated functional language “to measure ocular pressure” without reciting sufficient structure to achieve the function. Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification and equivalents thereof.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4, and 6-8 is/are rejected under 35 U.S.C 103 as being unpatentable over Camras (US PGPUB 20170087016 – of record) in view of Yang (CN 106726124 with English machine translation - attached).
Regarding claim 1, Camras discloses an implant (a drainage device 30: ¶0027, Figs. 1-4, 10, and 13B) attachable to an eye (¶0027), comprising: 
a tube section (an elongate tubular member 100: ¶0039 and Fig. 3) having a flow path (a channel 150: ¶0039 and Fig. 3) for aqueous humor lying therein (¶0039); and 
a throttle section (a flow control device 39: ¶0038 and Fig. 13B) arranged in the flow path (Fig. 13B), wherein the throttle section (39) includes a wall section arranged in the flow path (a wall section of 39 arranged in the flow path 150: Fig. 13B) and a bore section (a conduit 38: ¶0038 and Fig. 13B) penetrating the wall section (¶0038 and Fig. 13B), 
the tube section (100) has: 
a first opening section (a proximal end 110: ¶0039, Figs. 3, and 13B) that allows communication between the flow path and an outside of the tube section (110 allows communication between the flow path 150 and an outside of 100: ¶0039, Figs. 3, and 13B) and 
a second opening section (a distal end 120: ¶0039, Figs. 3, and 13B) that allows communication between the flow path and the outside of the tube section (120 allows communication between the flow path 150 and an outside of 100: ¶0039, Figs. 3, and 13B), 
the aqueous humor flowing in the flow path flows in a flow path direction (Abstract and ¶0010), and 
the flow path direction is a direction extending from the first opening section toward the second opening section via the flow path (¶0039),
…
Camras further discloses wherein each of the wall sections is removed from the flow path by being irradiated with laser light (the wall section is removed from the flow path by a laser light: ¶0037-0038). In addition, Examiner notes that a “laser light” is not a structure of the implant. 
Camras further discloses a plurality of the throttle sections arranged in the flow path direction (lines 12-14 of ¶0042) for the benefit of controlling a flow of the aqueous humor from the cavity to the drainage site (¶0042).
Camras does not disclose arranging the plurality of the throttle in such a manner that the more downstream the throttle section is, the larger an area of the bore section is.
In the same field of endeavor, glaucoma drainage pipe, Yang discloses a thin drainage tube 3 and an inner tube 11 comprising a plurality of barrier films 2 (Pg. 3, ¶1, and Fig. 1). Yang further discloses/suggests a technique of passing a laser 7 through the plurality of barrier films 2 so that laser holes 71 are formed in the barrier films 2 to gradually increase the diversion space or the fluid flow space between the tube 3 and the unperforated barrier films 2 (Abstract and lines 8-11 of ¶3 in pg. 3). By doing that, it reduces intraocular pressure of the eye socket tissue (Abstract and ¶1 of pg. 3). From these teachings, a person having ordinary skill in the art would be motivated to gradually increase the amount of aqueous humor to gradually reduce the intraocular pressure of the eye socket tissue without causing a sudden drop in the intraocular pressure by arranging the plurality of the throttle sections so that the more downstream the throttle section is, the larger the area of the bore section is. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the implant of Camras by arranging the plurality of the throttle sections so that the more downstream the throttle section is, the larger the area of the bore section is, similar to that disclosed by Yang, in order to gradually increase the amount of aqueous humor to gradually reduce the intraocular pressure of the eye socket tissue, as suggested in Abstract and ¶1 of pg. 3 of Yang and as it has been held that the use of known technique to yield predictable result is prima facie obvious. See MPEP § 2143 (I) (C & G).
Regarding claim 4, Camras in view Yang discloses all the limitations as discussed above for claim 1.
Examiner notes that the “laser light” is not a structure of the implant.
Camras further discloses wherein the tube section passes the laser light (¶0038-0039 and Fig. 13B) and each of the wall sections absorbs the laser light (¶0038-0039 and Fig. 13B: since each of the wall sections is removed from the flow path by a laser light (see rejection of claim 1 above), a person having ordinary skill in the art would understand/recognize that each of the wall sections absorbs the laser light in order to be removed from the flow path; thus, each of the wall sections of Camras is capable of absorbing the laser light; See MPEP §§ 2112.01 (I) and 2114 (I)-(II)). 
Regarding claim 6, Camras in view Yang discloses all the limitations as discussed above for claim 5.
Camras further discloses wherein the tube section includes a prescribed part that is positioned between a sclera of the eye and a conjunctiva of the eye while the implant is attached to the eye (¶0048, Figs. 2A, and13B: the implant 30 is in contact with the sclera and the conjunctiva when the implant 30 is implanted; thus, the tube section 100 includes a prescribed part that is positioned between a sclera of the eye and a conjunctiva of the eye), the flow path includes a prescribed flow path positioned inside the prescribed part of the tube section (Fig. 13B), and each of the throttle sections is positioned in the prescribed flow path (Fig. 13B).
Regarding claim 7, Camras in view Yang discloses all the limitations as discussed above for claim 6.
Examiner notes that the laser light is not a structure of the claimed implant.
Camras further discloses wherein each of the wall sections is removed from the flow path by being irradiated with one of: the laser light that passes through the conjunctiva of the eye, a Tenon capsule of the eye, and the prescribed part of the tube section; and the laser light that passes through the conjunctiva of the eye and the prescribed part of the tube section while the implant is attached to the eye (each of the wall sections of Camras is capable of removing from the flow path by being irradiated with one of: the laser light that passes through the conjunctiva of the eye, a Tenon capsule of the eye, and the prescribed part of the tube section; and the laser light that passes through the conjunctiva of the eye and the prescribed part of the tube section: ¶0038-0039 and 0048; See MPEP §§ 2112.01 (I) and 2114 (I)-(II)).
Regarding claim 8, Camras in view of Yang discloses all the limitations as discussed above for claim 1.
Camras does not disclose wherein each of the wall sections is slanted with respect to a perpendicular direction that is a direction perpendicular to a flow path direction.
Yang further discloses/suggests a technique of providing inclined barrier films and arranging them uniformly in the inner tube 11 (Pg. 3, ¶1, and Fig. 1) for the benefit of facilitating laser etching for adjusting the intraocular pressure in the flow path (Pg. 3, ¶1). From these teachings, a person having ordinary skill in the art would have recognized/deduced that providing slanted/oblique wall sections with respect to a direction perpendicular to the flow path direction yields the predictable result of facilitating laser etching for adjusting the intraocular pressure in the flow path.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the implant of Camras in view of Yang by providing slanted/oblique wall sections, similar to that disclosed by Yang, in order to facilitate laser etching for adjusting the intraocular pressure in the flow path, as suggested in ¶0129 of Van Der Mooren and as it has been held that the use of known technique to yield predictable result is prima facie obvious. See MPEP § 2143 (I) (C & G).
Claim(s) 5 is/are rejected under 35 U.S.C 103 as being unpatentable over Camras and Yang, as applied to claim 4 above, and further in view of Van Der Mooren (US PGPUB 20140236068 – of record).
Regarding claim 5, Camras in view of Yang discloses all the limitations as discussed above for claim 4.
Camras does not disclose wherein the tube section has one of a transparent color and a translucent color, and each of the wall sections has a color that is visible via the tube section.
In the same field of endeavor, implanted shunt to treat glaucoma, Van Der Mooren discloses a glaucoma shunt 10 comprising a drainage tube 46 and a plate 40 (¶0056-0058 and Figs. 1-3). Van Der Mooren further discloses/suggests a technique of providing a colored tip that is visible through the clear/opaque tube/shunt for the benefit of providing visualization for the tip within the tube/shunt (¶0129). From these teachings, a person having ordinary skill in the art would have recognized/deduced that providing a transparent/clear color tube section and a colored wall section yields the predictable result of facilitating visualization of the wall section through the tube section.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the implant of Camras in view of Yang by making/providing a transparent tube section and a colored wall section, similar to that disclosed by Van Der Mooren, in order to facilitate visualization of the wall section through the tube section, as suggested in ¶0129 of Van Der Mooren and as it has been held that the use of known technique to yield predictable result is prima facie obvious. See MPEP § 2143 (I) (C & G).
Claim(s) 10 is/are rejected under 35 U.S.C 103 as being unpatentable over Camras in view of Yang, as applied claim 1 above, and further in view of Yen (US PGPUB 20150018661).
Regarding claim 10, Camras discloses an implant system (a drainage device 30 and a laser device: ¶0027, 0038, Figs. 1-4, 10, and 13B) comprising: 
the implant of claim 1 (see rejection of claim 1 above); 
an irradiating section configured to irradiate the laser light (a laser light device is capable of irradiating laser light: ¶0038); 
Camras/Yang does not disclose that the implant system further comprises a measuring section configured to measure ocular pressure; however, Camras further suggests to use the implanted drainage device for reducing and managing intraocular pressure (¶0008-0009). 
In an analogous art for being directed to solve the same problem, measuring ocular pressure, Yen discloses/suggests to use a tonometer for the benefit of measuring ocular pressure (¶0003). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the implant system of Camras in view of Yang by incorporating a tonometer, similar to that disclosed by Yen, in order to measure ocular pressure, as suggested in ¶0003 of Yen.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHU Q TRAN whose telephone number is (571)272-2032.  The examiner can normally be reached on Monday-Thursday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




       /NHU Q. TRAN/       Examiner, Art Unit 3781                                                                                                                                                                                                 /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781